United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1546
                                   ___________

Sharon K. Boothe,                       *
                                        *
            Plaintiff - Appellant,      *
                                        *
                                        * Appeal from the United States
                                        * District Court for the Western
                                        * District of Arkansas.
      v.                                *
                                        * [UNPUBLISHED]
Michael J. Astrue, Commissioner         *
of Social Security Administration,      *
                                        *
            Defendant - Appellee.       *
                                   ___________

                             Submitted: December 18, 2009
                                Filed: January 15, 2010
                                 ___________

Before LOKEN, Chief Judge, BENTON, Circuit Judge, and VIKEN,1 District Judge.
                              ___________

PER CURIAM.




      1
       The Honorable Jeffrey L. Viken, United States District Judge for the District
of South Dakota, sitting by designation.
       Sharon K. Boothe appeals the district court’s2 order affirming the denial of
disability insurance benefits for the period from July 15, 2000 until December 31,
2002. See Boothe v. Astrue, No. 08-5007, 2009 WL 117565 (W.D. Ark. Jan. 16,
2009). Having conducted a de novo review of the relevant record and considered
Boothe’s arguments for reversal, see Davidson v. Astrue, 578 F.3d 838, 841-42 (8th
Cir. 2009) (standard of review), the court agrees with the district court that substantial
evidence in the whole record supports the administrative law judge’s decision, and no
error of law appears. The judgment of the district court is affirmed. See 8th Cir. R.
47B.
                        ______________________________




      2
       The Honorable James M. Marschewski, United States Magistrate Judge for the
Western District of Arkansas, sitting with the consent of the parties pursuant to 28
U.S.C. § 636(c).

                                           -2-